March 12, 2015


Dora M. Canizales
Official Court Reporter
419th District Court
Travis County Courthouse Room 325
Austin, Texas 78701

Clerk of Court
Third Court of Appeals
Travis County
PO Box 12547
Austin, Texas 78711


IN RE: 03-15-00010-CV, TC #D-1-FM-13-006978, Colleen Dickinson v. Bruce Dana Hardesty

Dear Clerk of Court:

This letter is to inform you that no payment arrangements have been made with me for the preparation
of this record. If you have any questions, please feel free to contact me.

Sincerely,
Dora M. Canizales